DETAILED ACTION
Claims 1-16 and 18-21 are pending.  Claims 1, 8, and 15 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0228550 to Ravindranathan et al. (“Ravindranathan”) in view of U.S. Publication No. 2020/0210538 to Wang et al. ("Wang") and further in view of U.S. Publication No. 2008/0065928 to Suzuki et al. (“Suzuki”).

	Regarding claim 1, Ravindranathan teaches:
	A method for identifying a problematic compute resource, the method comprising: 
for each compute resource represented by a node of the dependency graph (Ravindranathan: Parargaph [0077], “In some embodiments, the steps/operations performed as 402 of FIG. 4 are represented in more detail in FIG. 5. At step/operation 501, the anomaly handling computing entity 106 identifies one or more underlying service components of the service provider system 105. FIG. 6 provides an operational example of a functional dependency graph 600 that can be used to determine one or more underlying service components. The functional dependency graph 600 depicts nodes corresponding to each of a service provider component 1 601, a service provider component 2 602, a service provider component 3 603, a service provider component 4 604, a service provider component 5 605, a service provider component 6 606, and a service provider component 7 607. Of the seven service provider components depicted in the functional dependency graph 600, two (i.e., the service provider component 2 602 and the service provider component 4 604) are marked with a * sign to indicate that those two service provider components are configured to perform high-priority service requests. The determination of those two service provider components may be based on stored data identifying such components and/or based on machine learning models (e.g., trained using historical operational data associated with the service provider system 105) that predict system 105 performance (e.g., deviations from service level objectives) based on hypothetical degradations in performance of particular system 105 components”): 
generating a dependency graph that comprises a plurality of nodes representing a plurality of compute resources (Ravindranathan: Parargaph [0077], “In some embodiments, the steps/operations performed as 402 of FIG. 4 are represented in more detail in FIG. 5. At step/operation 501, the anomaly handling computing entity 106 identifies one or more underlying service components of the service provider system 105. FIG. 6 provides an operational example of a functional dependency graph 600 that can be used to determine one or more underlying service components. The functional dependency graph 600 depicts nodes corresponding to each of a service provider component 1 601, a service provider component 2 602, a service provider component 3 603, a service provider component 4 604, a service provider component 5 605, a service provider component 6 606, and a service provider component 7 607. Of the seven service provider components depicted in the functional dependency graph 600, two (i.e., the service provider component 2 602 and the service provider component 4 604) are marked with a * sign to indicate that those two service provider components are configured to perform high-priority service requests. The determination of those two service provider components may be based on stored data identifying such components and/or based on machine learning models (e.g., trained using historical operational data associated with the service provider system 105) that predict system 105 performance (e.g., deviations from service level objectives) based on hypothetical degradations in performance of particular system 105 components”), 
identifying a particular compute resource associated with a particular node as being problematic based on the score for the particular node being above a predetermined score threshold (Ravindranathan: Paragraph [0074], “In some embodiments, to determine one or more anomaly conditions, the anomaly handling computing entity 106 may determine, for each service provider component of the service provider system 105 that includes one or more computing resources configured to process one or more service requests associated with the service provider component, one or more component operational objectives. For example, the anomaly handling computing entity 106 may determine a component operational objective for a service provider component based on one or more of a latency threshold for the service provider component, an error rate threshold for the service provider component, an accuracy threshold for one or more outputs of the service provider component, etc. The anomaly handling computing entity 106 may then determine whether each service provider component is an underlying service provider component of the service provider system 105 (i.e., whether each service provider component is a service provider component that is essential to performing one or more service requests deemed high-priority for the service provider system 105)”).

	However, Ravindranathan does not appear to teach:
each node of the plurality of nodes being assigned a score indicating a likelihood that a compute resource represented by the node is problematic by a machine learning model.

	However, in the same field of endeavor, Wang teaches:
each node of the plurality of nodes being assigned a score indicating a likelihood that a compute resource represented by the node is problematic by a machine learning model (Wang: Paragraph [0183], “In some embodiments, the component failure prediction system 104 may create any number of failure prediction models using different historical sensor data and SCADA information in sequence or in parallel. The component failure prediction system 104 may train, test, score, and/or utilize failure prediction models for any number of components. In some embodiments, the component failure prediction system 104 may store any of the information for later retrieval depending on computational resource availability”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ravindranathan by providing features associated with the compute resource in order to output a health score for the compute resource, as taught by Wang. One of ordinary skill in the art would have been motivated to use the methods of Wang to improve computation efficiency, reduce overhead, avoidance of errors, improve accuracy, improve model delivery, and scalability. (Wang: Paragraphs [0064]).

However, the Ravindranathan/Wang combination does not appear to teach:
providing the dependency graph for display, wherein the dependency graph provided for display emphasizes the particular compute resource associated with the particular node as being problematic by graphically distinguishing at least one of the particular node or an edge connecting the particular node to a connected node from at least one of other nodes or other edges.

	However, in the same field of endeavor, Suzuki teaches:
providing the dependency graph for display, wherein the dependency graph provided for display emphasizes the particular compute resource associated with the particular node as being problematic by graphically distinguishing at least one of the particular node or an edge connecting the particular node to a connected node from at least one of other nodes or other edges (Suzuki: Paragraph [0038], “FIG. 5 shows an example of display provided by the log display unit 220. The log display unit 220 displays a topology view 510, a sequence view 520, a table view 530, an instruction button 540, an instruction button 550, an instruction button 560, an instruction button 570 and an instruction button 580. The topology view 510 is used to display a dependency graph stored in the dependency graph storage unit 200. In the dependency graph on the display, a node that represents a component in which a failure is detected is shown with hatching, so that it can be differentiated from the other nodes”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Ravindranathan/Wang combination by displaying problematic nodes in a dependency graph differently than normal nodes, as taught by Suzuki. One of ordinary skill in the art would have been motivated to use the methods of Suzuki to improve efficiency of locating a cause of an error. (Suzuki: Paragraphs [0023] and [0036]).

Regarding claim 2, the Ravindranathan/Wang/Suzuki combination teaches all of the elements of claim 1 and further teaches:
wherein graphically distinguishing the at least one of the particular node or the edge comprises highlighting the at least one of the particular node or the edge (Suzuki: Paragraph [0038], “FIG. 5 shows an example of display provided by the log display unit 220. The log display unit 220 displays a topology view 510, a sequence view 520, a table view 530, an instruction button 540, an instruction button 550, an instruction button 560, an instruction button 570 and an instruction button 580. The topology view 510 is used to display a dependency graph stored in the dependency graph storage unit 200. In the dependency graph on the display, a node that represents a component in which a failure is detected is shown with hatching, so that it can be differentiated from the other nodes”).

Regarding claim 3, the Ravindranathan/Wang/Suzuki combination teaches all of the elements of claim 1 and further teaches:
wherein the plurality of compute resources comprises at least one of: 
a microservice; 
a service (Ravindranathan: Paragraph [0042], “The architecture 100 may be used to perform predictive anomaly handling in a service provider system 105 configured to perform service requests by one or more client computing entities 102A-D. For example, in various embodiments, the one or more client computing entities 102A-D may each transmit a service request to the system interface 111 of the service provider system 105 via the communication network 103. The system interface 111 may attempt to perform the services requested by each service request by accessing data (e.g., retrieving data from and/or modifying data in) in the application data storage subsystem 114B of the service provider system 105 using the infrastructure interface 112”); or 
a virtual machine.

Regarding claim 4, the Ravindranathan/Wang/Suzuki combination teaches all of the elements of claim 1 and further teaches:
wherein the machine learning model uses at least one feature associated with at least one compute resource of the plurality of compute resources, the at least one feature including: 
a number of first requests issued by the at least one compute resource; 
a detected anomaly in the number of the first requests issued by the at least one compute resource; 
a number of the first requests issued by the at least one compute resource that failed; 
a detected anomaly in the number of the first requests issued by the at least one compute resource that failed; 
a type of the first requests by the at least one compute resource that failed; 
a duration for each of the first requests issued by the at least one compute resource; 
a detected anomaly in the duration for each of the first requests issued by the at least one compute resource (Wang: Paragraph [0111], “Further, the data extraction module 506 may receive parameters such as time windows from an authorized user or device as discussed herein. The data extraction module 506 may retrieve historical sensor data, failure records, event records, wind turbine metadata, time series data, and/or the like related to the identified component and generated during an observation time window (e.g., by filtering a larger set of data to retrieve the data related to the identified component(s) during the desired time window(s)). The data extraction module 506 may provide the extracted component information to the high-level data quality check module 508 and/or the quality check module 514. The data extraction module 506 may modify the event and alarm log data from the event and alarm log and/or the alarm metadata to represent the event and alarm data in a vendor agnostic and machine readable way (e.g., by structuring the event and alarm log data)”; Paragraph [0113], “For example, the data extraction module 506 may receive event and alarm log data from the data interface 502. In some embodiments, data extraction module 506 further receives alarm metadata. The data extraction module 506 may assign any or all of the event codes to a unique feature identifier (FID). The identifier may be used as a column index in a data extraction module 506 extracts information from the event and alarm log and the alarm metadata, assigns a unique feature identifier, and generates the feature matrix”; and Paragraph [0183], “In some embodiments, the component failure prediction system 104 may create any number of failure prediction models using different historical sensor data and SCADA information in sequence or in parallel. The component failure prediction system 104 may train, test, score, and/or utilize failure prediction models for any number of components. In some embodiments, the component failure prediction system 104 may store any of the information for later retrieval depending on computational resource availability”); 
a number of second requests received by the at least one compute resource; 
a detected anomaly in the number of the second requests received by the at least one compute resource; 
a number of the second requests received by the at least one compute resource that failed; 
a detected anomaly in the number of the second requests received by the at least one compute resource that failed; 
a type of the second requests received by the at least one compute resource that failed; a duration for each of the second requests received by the at least one compute resource; 
a detected anomaly in the duration for each of the second requests received by the at least one compute resource; 
a ratio of the number of the first requests issued by the at least one compute resource with respect to at least one of other requests issued by the at least one compute resource or requests issued by other compute resources of the plurality of compute resources; 
a ratio of the number of the second requests received by the at least one compute resource with respect to at least one of other requests received by the at least one compute resource or requests received by other compute resources of the plurality of compute resources; 
a ratio of the number of the first requests issued by the at least one compute resource that failed with respect to at least one of other requests issued by the at least one compute resource that failed or other requests issued by other compute resources of the plurality of compute resources that failed; 
a ratio of the number of the second requests received by the at least one compute resource that failed with respect to at least one of other requests received by the at least one compute resource that failed or other requests received by other compute resources of the plurality of compute resources that failed; 
an average number of geographical regions in which other compute resources of the plurality of compute resources that made requests to the at least one compute resource are located; 
an average number of geographical regions in which other compute resources of the plurality of compute resources that made failed requests to the at least one compute resource are located; 
a detected anomaly in the average number of geographical regions in which other compute resource of the plurality of compute resources that made requests to the at least one compute resource are located; or 
a detected anomaly in the average number of geographical regions in which other compute resources of the plurality of compute resources that made failed requests to the at least one compute resource are located.

Regarding claim 8, Ravindranathan teaches:
A system for identifying a problematic compute resource, comprising:   Filing Date: September 14, 2020 
at least one processor circuit (Ravindranathan: Paragraph [0005], “In accordance with yet another aspect, an apparatus comprising at least one processor and at least one memory including computer program code is provided. In one embodiment, the at least one memory and the computer program code may be configured to, with the processor, cause the apparatus to detect an anomaly condition in the service provider system based on one or more affected user activity data items associated with the service provider system”); and 
at least one memory that stores program code that, upon execution by the at least one processor circuit (Ravindranathan: Paragraph [0005], “In accordance with yet another aspect, an apparatus comprising at least one processor and at least one memory including computer program code is provided. In one embodiment, the at least one memory and the computer program code may be configured to, with the processor, cause the apparatus to detect an anomaly condition in the service provider system based on one or more affected user activity data items associated with the service provider system”), causes the at least one processor circuit to perform operations comprising: 
generating a dependency graph that comprises a plurality of nodes representing a plurality of compute resources (Ravindranathan: Parargaph [0077], “In some embodiments, the steps/operations performed as 402 of FIG. 4 are represented in more detail in FIG. 5. At step/operation 501, the anomaly handling computing entity 106 identifies one or more underlying service components of the service provider system 105. FIG. 6 provides an operational example of a functional dependency graph 600 that can be used to determine one or more underlying service components. The functional dependency graph 600 depicts nodes corresponding to each of a service provider component 1 601, a service provider component 2 602, a service provider component 3 603, a service provider component 4 604, a service provider component 5 605, a service provider component 6 606, and a service provider component 7 607. Of the seven service provider components depicted in the functional dependency graph 600, two (i.e., the service provider component 2 602 and the service provider component 4 604) are marked with a * sign to indicate that those two service provider components are configured to perform high-priority service requests. The determination of those two service provider components may be based on stored data identifying such components and/or based on machine learning models (e.g., trained using historical operational data associated with the service provider system 105) that predict system 105 performance (e.g., deviations from service level objectives) based on hypothetical degradations in performance of particular system 105 components”),
identifying a particular compute resource associated with a particular node as being problematic based on the score for the particular node being above a predetermined score threshold (Ravindranathan: Paragraph [0074], “In some embodiments, to determine one or more anomaly conditions, the anomaly handling computing entity 106 may determine, for each service provider component of the service provider system 105 that includes one or more computing resources configured to process one or more service requests associated with the service provider component, one or more component operational objectives. For example, the anomaly handling computing entity 106 may determine a component operational objective for a service provider component based on one or more of a latency threshold for the service provider component, an error rate threshold for the service provider component, an accuracy threshold for one or more outputs of the service provider component, etc. The anomaly handling computing entity 106 may then determine whether each service provider component is an underlying service provider component of the service provider system 105 (i.e., whether each service provider component is a service provider component that is essential to performing one or more service requests deemed high-priority for the service provider system 105)”).  

However, Ravindranathan does not appear to teach:
each node of the plurality of nodes being assigned a score indicating a likelihood that a compute resource represented by the node is problematic by a machine learning model;

	However, in the same field of endeavor, Wang teaches:
each node of the plurality of nodes being assigned a score indicating a likelihood that a compute resource represented by the node is problematic by a machine learning model (Wang: Paragraph [0183], “In some embodiments, the component failure prediction system 104 may create any number of failure prediction models using different historical sensor data and SCADA information in sequence or in parallel. The component failure prediction system 104 may train, test, score, and/or utilize failure prediction models for any number of components. In some embodiments, the component failure prediction system 104 may store any of the information for later retrieval depending on computational resource availability”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Ravindranathan by providing features associated with the compute resource in order to output a health score for the compute resource, as taught by Wang. One of ordinary skill in the art would have been motivated to use the methods of Wang to improve computation efficiency, reduce overhead, avoidance of errors, improve accuracy, improve model delivery, and scalability. (Wang: Paragraphs [0064]).

However, the Ravindranathan/Wang combination does not appear to teach:
providing the dependency graph for display, wherein the dependency graph provided for display emphasizes the particular compute resource associated with the particular node as being problematic by graphically distinguishing at least one of the particular node or an edge connecting the particular node to a connected node from at least one of other nodes or other edges.

	However, in the same field of endeavor, Suzuki teaches:
providing the dependency graph for display, wherein the dependency graph provided for display emphasizes the particular compute resource associated with the particular node as being problematic by graphically distinguishing at least one of the particular node or an edge connecting the particular node to a connected node from at least one of other nodes or other edges (Suzuki: Paragraph [0038], “FIG. 5 shows an example of display provided by the log display unit 220. The log display unit 220 displays a topology view 510, a sequence view 520, a table view 530, an instruction button 540, an instruction button 550, an instruction button 560, an instruction button 570 and an instruction button 580. The topology view 510 is used to display a dependency graph stored in the dependency graph storage unit 200. In the dependency graph on the display, a node that represents a component in which a failure is detected is shown with hatching, so that it can be differentiated from the other nodes”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Ravindranathan/Wang combination by displaying problematic nodes in a dependency graph differently than normal nodes, as taught by Suzuki. One of ordinary skill in the art would have been motivated to use the methods of Suzuki to improve efficiency of locating a cause of an error. (Suzuki: Paragraphs [0023] and [0036]).

Regarding claim 9, the Ravindranathan/Wang/Suzuki combination teaches all of the elements of claim 8 and further teaches:
	wherein graphically distinguishing the at least one of the particular node or the edge comprises highlighting the at least one of the particular node or the edge (Suzuki: Paragraph [0038], “FIG. 5 shows an example of display provided by the log display unit 220. The log display unit 220 displays a topology view 510, a sequence view 520, a table view 530, an instruction button 540, an instruction button 550, an instruction button 560, an instruction button 570 and an instruction button 580. The topology view 510 is used to display a dependency graph stored in the dependency graph storage unit 200. In the dependency graph on the display, a node that represents a component in which a failure is detected is shown with hatching, so that it can be differentiated from the other nodes”).

Regarding claim 10, the Ravindranathan/Wang/Suzuki combination teaches all of the elements of claim 8 and further teaches:
	wherein the plurality of compute resources comprises at least one of: 
a microservice; 
a service (Ravindranathan: Paragraph [0042], “The architecture 100 may be used to perform predictive anomaly handling in a service provider system 105 configured to perform service requests by one or more client computing entities 102A-D. For example, in various embodiments, the one or more client computing entities 102A-D may each transmit a service request to the system interface 111 of the service provider system 105 via the communication network 103. The system interface 111 may attempt to perform the services requested by each service request by accessing data (e.g., retrieving data from and/or modifying data in) in the application data storage subsystem 114B of the service provider system 105 using the infrastructure interface 112”); or 
a virtual machine.

Regarding claim 11, the Ravindranathan/Wang/Suzuki combination teaches all of the elements of claim 8 and further teaches:
wherein the machine learning model uses at least one feature of the following features associated with at least one compute resource of the plurality of compute resources, the at least one feature including: 
a number of first requests issued by the at least one compute resource; 
a detected anomaly in the number of the first requests issued by the at least one compute resource; 
a number of the first requests issued by the at least one compute resource that failed; 
a detected anomaly in the number of the first requests issued by the at least one compute resource that failed (Wang: Paragraph [0111], “Further, the data extraction module 506 may receive parameters such as time windows from an authorized user or device as discussed herein. The data extraction module 506 may retrieve historical sensor data, failure records, event records, wind turbine metadata, time series data, and/or the like related to the identified component and generated during an observation time window (e.g., by filtering a larger set of data to retrieve the data related to the identified component(s) during the desired time window(s)). The data extraction module 506 may provide the extracted component information to the high-level data quality check module 508 and/or the quality check module 514. The data extraction module 506 may modify the event and alarm log data from the event and alarm log and/or the alarm metadata to represent the event and alarm data in a vendor agnostic and machine readable way (e.g., by structuring the event and alarm log data)”; Paragraph [0113], “For example, the data extraction module 506 may receive event and alarm log data from the data interface 502. In some embodiments, data extraction module 506 further receives alarm metadata. The data extraction module 506 may assign any or all of the event codes to a unique feature identifier (FID). The identifier may be used as a column index in a data extraction module 506 extracts information from the event and alarm log and the alarm metadata, assigns a unique feature identifier, and generates the feature matrix”; and Paragraph [0183], “In some embodiments, the component failure prediction system 104 may create any number of failure prediction models using different historical sensor data and SCADA information in sequence or in parallel. The component failure prediction system 104 may train, test, score, and/or utilize failure prediction models for any number of components. In some embodiments, the component failure prediction system 104 may store any of the information for later retrieval depending on computational resource availability”); 
a number of second requests received by the at least one compute resource; 
a detected anomaly in the number of the second requests received by the at least one compute resource; 
a number of the second requests received by the at least one compute resource that failed; 
a detected anomaly in the number of the second requests received by the at least one compute resource that failed; 
a type of the second requests received by the at least one compute resource that failed; a duration for each of the second requests received by the at least one compute resource; 
a detected anomaly in the duration for each of the second requests received by the at least one compute resource; 
a ratio of the number of the first requests issued by the at least one compute resource with respect to at least one of other requests issued by the at least one compute resource or requests issued by other compute resources of the plurality of compute resources; 
a ratio of the number of the second requests received by the at least one compute resource with respect to at least one of other requests received by the at least one compute resource or requests received by other compute resources of the plurality of compute resources; 
a ratio of the number of the first requests issued by the at least one compute resource that failed with respect to at least one of other requests issued by the at least one compute resource that failed or other requests issued by other compute resources of the plurality of compute resources that failed; 
a ratio of the number of second requests received by the at least one compute resource that failed with respect to at least one of other requests received by the at least one compute resource that failed or other requests received by other compute resources of the plurality of compute resources that failed; 
an average number of geographical regions in which other compute resources of the plurality of compute resources that made requests to the at least one compute resource are located; 
an average number of geographical regions in which other compute resources of the plurality of compute resources that made failed requests to the at least one compute resource are located;
a detected anomaly in the average number of geographical regions in which other compute resource of the plurality of compute resources that made requests to the at least one compute resource are located; or 
a detected anomaly in the average number of geographical regions in which other compute resources of the plurality of compute resources that made failed requests to the at least one compute resource are located.

Regarding claim 15, Ravindranathan teaches:
A computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor of a computing device perform operations (Ravindranathan: Paragraph [0005], “In accordance with yet another aspect, an apparatus comprising at least one processor and at least one memory including computer program code is provided. In one embodiment, the at least one memory and the computer program code may be configured to, with the processor, cause the apparatus to detect an anomaly condition in the service provider system based on one or more affected user activity data items associated with the service provider system”) comprising:  Filing Date: September 14, 2020 
generating a dependency graph that comprises a plurality of nodes representing a plurality of compute resources (Ravindranathan: Parargaph [0077], “In some embodiments, the steps/operations performed as 402 of FIG. 4 are represented in more detail in FIG. 5. At step/operation 501, the anomaly handling computing entity 106 identifies one or more underlying service components of the service provider system 105. FIG. 6 provides an operational example of a functional dependency graph 600 that can be used to determine one or more underlying service components. The functional dependency graph 600 depicts nodes corresponding to each of a service provider component 1 601, a service provider component 2 602, a service provider component 3 603, a service provider component 4 604, a service provider component 5 605, a service provider component 6 606, and a service provider component 7 607. Of the seven service provider components depicted in the functional dependency graph 600, two (i.e., the service provider component 2 602 and the service provider component 4 604) are marked with a * sign to indicate that those two service provider components are configured to perform high-priority service requests. The determination of those two service provider components may be based on stored data identifying such components and/or based on machine learning models (e.g., trained using historical operational data associated with the service provider system 105) that predict system 105 performance (e.g., deviations from service level objectives) based on hypothetical degradations in performance of particular system 105 components”),
identifying a particular compute resource associated with a particular node as being problematic based on the score for the particular node being above a predetermined score threshold (Ravindranathan: Paragraph [0074], “In some embodiments, to determine one or more anomaly conditions, the anomaly handling computing entity 106 may determine, for each service provider component of the service provider system 105 that includes one or more computing resources configured to process one or more service requests associated with the service provider component, one or more component operational objectives. For example, the anomaly handling computing entity 106 may determine a component operational objective for a service provider component based on one or more of a latency threshold for the service provider component, an error rate threshold for the service provider component, an accuracy threshold for one or more outputs of the service provider component, etc. The anomaly handling computing entity 106 may then determine whether each service provider component is an underlying service provider component of the service provider system 105 (i.e., whether each service provider component is a service provider component that is essential to performing one or more service requests deemed high-priority for the service provider system 105)”).

However, Ravindranathan does not appear to teach:
each node of the plurality of nodes being assigned a score indicating a likelihood that a compute resource represented by the node is problematic by a machine learning model.

	However, in the same field of endeavor, Wang teaches:
each node of the plurality of nodes being assigned a score indicating a likelihood that a compute resource represented by the node is problematic by a machine learning model (Wang: Paragraph [0183], “In some embodiments, the component failure prediction system 104 may create any number of failure prediction models using different historical sensor data and SCADA information in sequence or in parallel. The component failure prediction system 104 may train, test, score, and/or utilize failure prediction models for any number of components. In some embodiments, the component failure prediction system 104 may store any of the information for later retrieval depending on computational resource availability”)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium disclosed by Ravindranathan by providing features associated with the compute resource in order to output a health score for the compute resource, as taught by Wang. One of ordinary skill in the art would have been motivated to use the methods of Wang to improve computation efficiency, reduce overhead, avoidance of errors, improve accuracy, improve model delivery, and scalability. (Wang: Paragraphs [0064]).

However, the Ravindranathan/Wang combination does not appear to teach:
providing the dependency graph for display, wherein the dependency graph provided for display emphasizes the particular compute resource associated with the particular node as being problematic by graphically distinguishing at least one of the particular node or an edge connecting the particular node to a connected node from at least one of other nodes or other edges.

	However, in the same field of endeavor, Suzuki teaches:
providing the dependency graph for display, wherein the dependency graph provided for display emphasizes the particular compute resource associated with the particular node as being problematic by graphically distinguishing at least one of the particular node or an edge connecting the particular node to a connected node from at least one of other nodes or other edges (Suzuki: Paragraph [0038], “FIG. 5 shows an example of display provided by the log display unit 220. The log display unit 220 displays a topology view 510, a sequence view 520, a table view 530, an instruction button 540, an instruction button 550, an instruction button 560, an instruction button 570 and an instruction button 580. The topology view 510 is used to display a dependency graph stored in the dependency graph storage unit 200. In the dependency graph on the display, a node that represents a component in which a failure is detected is shown with hatching, so that it can be differentiated from the other nodes”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Ravindranathan/Wang combination by displaying problematic nodes in a dependency graph differently than normal nodes, as taught by Suzuki. One of ordinary skill in the art would have been motivated to use the methods of Suzuki to improve efficiency of locating a cause of an error. (Suzuki: Paragraphs [0023] and [0036]).

Regarding claim 16, the Ravindranathan/Wang/Suzuki combination teaches all of the elements of claim 8 and further teaches:
wherein graphically distinguishing the at least one of the particular node or the edge comprises highlighting the at least one of the particular node or the edge (Suzuki: Paragraph [0038], “FIG. 5 shows an example of display provided by the log display unit 220. The log display unit 220 displays a topology view 510, a sequence view 520, a table view 530, an instruction button 540, an instruction button 550, an instruction button 560, an instruction button 570 and an instruction button 580. The topology view 510 is used to display a dependency graph stored in the dependency graph storage unit 200. In the dependency graph on the display, a node that represents a component in which a failure is detected is shown with hatching, so that it can be differentiated from the other nodes”).

Regarding claim 18, the Ravindranathan/Wang/Suzuki combination teaches all of the elements of claim 8 and further teaches:
a number of first requests issued by the at least one compute resource; 
a detected anomaly in the number of the first requests issued by the at least one compute resource; a number of the first requests issued by the at least one compute resource that failed; 
a detected anomaly in the number of the first requests issued by the at least one compute resource that failed; 
a type of the first requests issued by the at least one compute resource that failed; 
a duration for each of the first requests issued by the at least one compute resource; 
a detected anomaly in the duration for each of the first requests issued by the at least one compute resource (Wang: Paragraph [0111], “Further, the data extraction module 506 may receive parameters such as time windows from an authorized user or device as discussed herein. The data extraction module 506 may retrieve historical sensor data, failure records, event records, wind turbine metadata, time series data, and/or the like related to the identified component and generated during an observation time window (e.g., by filtering a larger set of data to retrieve the data related to the identified component(s) during the desired time window(s)). The data extraction module 506 may provide the extracted component information to the high-level data quality check module 508 and/or the quality check module 514. The data extraction module 506 may modify the event and alarm log data from the event and alarm log and/or the alarm metadata to represent the event and alarm data in a vendor agnostic and machine readable way (e.g., by structuring the event and alarm log data)”; Paragraph [0113], “For example, the data extraction module 506 may receive event and alarm log data from the data interface 502. In some embodiments, data extraction module 506 further receives alarm metadata. The data extraction module 506 may assign any or all of the event codes to a unique feature identifier (FID). The identifier may be used as a column index in a data extraction module 506 extracts information from the event and alarm log and the alarm metadata, assigns a unique feature identifier, and generates the feature matrix”; and Paragraph [0183], “In some embodiments, the component failure prediction system 104 may create any number of failure prediction models using different historical sensor data and SCADA information in sequence or in parallel. The component failure prediction system 104 may train, test, score, and/or utilize failure prediction models for any number of components. In some embodiments, the component failure prediction system 104 may store any of the information for later retrieval depending on computational resource availability”); 
a number of second requests received by the at least one compute resource; 
a detected anomaly in the number of the second requests received by the at least one compute resource; 
a number of the second requests received by the at least one compute resource that failed; a detected anomaly in the number of the second requests received by the at least one compute resource that failed; 
a type of the second requests received by the at least one compute resource that failed; 
a duration for each of the second requests received by the at least one compute resource; 
a detected anomaly in the duration for each of the second requests received by the at least one compute resource; 
a ratio of the number of the first requests issued by the at least one compute resource with respect to at least one of other requests issued by the at least one compute resource or requests issued by other compute resources of the plurality of compute resources; 
a ratio of the number of the second requests received by the at least one compute resource with respect to at least one of other requests received by the at least one compute resource or requests received by other compute resources of the plurality of compute resources; 
a ratio of the number of the first requests issued by the at least one compute resource that failed with respect to at least one of other requests issued by the at least one compute resource that failed or other requests issued by other compute resources of the plurality of compute resources that failed; 
a ratio of the number of the second requests received by the at least one compute resource that failed with respect to at least one of other requests received by the at least one compute resource that failed or other requests received by other compute resources of the plurality of compute resources that failed; 
an average number of geographical regions in which other compute resources of the plurality of compute resources that made requests to the at least one compute resource are located; 
an average number of geographical regions in which other compute resources of the plurality of compute resources that made failed requests to the at least one compute resource are located; 
a detected anomaly in the average number of geographical regions in which other compute resource of the plurality of compute resources that made requests to the at least one compute resource are located; or 
a detected anomaly in the average number of geographical regions in which other compute resources of the plurality of compute resources that made failed requests to the at least one compute resource are located.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ravindranathan in view of Wang in view of Suzuki and further in view of U.S. Publication No. 2021/0365453 to Forsyth et al. (“Forsyth”).

Regarding claim 21, the Ravindranathan/Wang/Suzuki combination teaches all of the elements of claim 1. However, the combination does not appear to teach:
providing a feature associated with the particular compute resource associated with the particular node for display in association   Atty/Agent: Jacob P. Rohwer with the dependency graph, wherein the identifying the particular compute resource associated with the particular node as being problematic is based on the feature.

However, in the same field of endeavor, Forsyth teaches:
providing a feature associated with the particular compute resource associated with the particular node for display in association   Atty/Agent: Jacob P. Rohwer with the dependency graph, wherein the identifying the particular compute resource associated with the particular node as being problematic is based on the feature (Forsyth: Paragraph [0059], “In some embodiments, one or more of these other services may be provided as part of a supplementary display functionality that may not be part of the primary visual representation of the investigation (e.g., investigation graph display). In some embodiments, information associated with one or more of these other services may be considered supplementary data and/or metadata and may, in some embodiments, be displayed by one or more alternative display functionalities of the system, such as in response to a user clicking on a node of the visual representation to get a geolocation of the selected node on a map, clicking several nodes to see their relative geolocations on a map, or selecting an visual representation of an investigation to see where all nodes are on the graph are located”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Ravindranathan/Wang/Suzuki combination by displaying features associated with nodes, as taught by Forsyth. One of ordinary skill in the art would have been motivated to use the methods of Forsyth to improve accuracy, comprehensiveness, and persistence of investigations. (Forsyth: Paragraph [0009]).

Allowable Subject Matter
Claims 5-7, 12-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 5 (representative of claims 12 and 19), it contains allowable subject matter when the claim is taken as a whole.  See the bolded/italicized/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
5. The method of claim 1, wherein the machine learning model is generated by: 
providing first features associated with first previously-executed compute resources as first training data to a machine learning algorithm, at least one user having interacted with the first previously-executed compute resources during at least one debug session, the first training data being positively-labeled as representing problematic features; and 
providing second features associated with second previously-executed compute resources as second training data to the machine learning algorithm, at least one user having not interacted with the second previously-executed compute resources during the at least one debug session, the second training data being negatively-labeled as representing non-problematic features, 
wherein the machine learning algorithm generates the machine learning model based on the first training data and the second training data.
  

Claims 6, 13, and 20 are respectively dependent upon dependent claims 5, 12, and 19.  Therefore, claims 6, 13, and 20 contain allowable subject by the virtue of dependency.

As to claim 7 (representative of claim 14), it contains allowable subject matter when the claim is taken as a whole.  See the bolded/italicized/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
7. The method of claim 1, further comprising: 
detecting user input that selects the at least one of the particular node or the edge; and 
responsive to detecting the user input, providing a listing of features for the particular compute resource associated with the particular node, a feature in the listing of features having a contribution score that exceeds a predetermined threshold, the contribution score being indicative of a level of contribution towards the score for the particular node.  

Response to Arguments
Applicant’s arguments and amendments, see page 18, filed 07/25/2022, with respect to the objections have been fully considered and are persuasive.  The objections have been withdrawn. 

Applicant's arguments and amendments, see pages 18-21, filed 07/25/2022, with respect to the 103 rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found art pertinent to the amendments and new claims presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20210318675 A1 and US 20190147350 A1).
US 20210318675 A1: Outputting all nodes and the attribute of the nodes of the subgraph may comprise to display or transmit a list of these nodes and its attributes, and/or to perform some post-processing, for example to display the subgraph as a topology-diagram with coloured nodes, the colour e.g. depending on its current criticality, and/or to present the topology-diagram as an interactive diagram, for instance with “clickable nodes” that show upon request a list of attributes.
US 20190147350 A1: Specifically, in the process of training the decision tree model used to interpret the prediction model using the solutions described above in conjunction with FIGS. 2 and 3, each node in the presented decision tree model may be designed as an interactive component, so that it is possible for the user to learn more data information or complete more related settings by performing an operation on the decision tree model. For example, a statistical distribution or other information of features related to a node may be displayed when the user clicks on the node, and these displayed content may be displayed in a popup or other areas located near the node. In addition, the user may perform an input operation, such as adding, deleting, transforming certain features, on respective node in the presented decision tree model, and the features of the training sample of the prediction model may be readjusted in response to the input operation of the user. Then, the prediction model is retrained using the features of the adjusted training sample.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                     

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114